                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                        No. 7:19-CV-11-D

GAIL MAJOR,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )         ORDER ON BILL OF COSTS
                                                 )
CAPE FEAR ACADEMY,                               )
                                                 )
               Defendant.                        )



       This matter is before the clerk on the unopposed application for costs [DE-29] filed by

defendant Cape Fear Academy. For the reasons set forth below, it is GRANTED in part.

                                        BACKGROUND

       Plaintiff commenced this action in this court by filing a complaint on January 16, 2019.

Defendant moved for summary judgment January 30, 2020, and the court granted that motion on

June 26, 2020. The clerk entered judgment on June 29, 2020. Defendant timely filed its

application for costs on July 10, 2020, and plaintiff did not respond thereto.

                                          DISCUSSION

       Defendant seeks costs under Rule 54(d)(1) as the prevailing party in this action. See Fed.

R. Civ. P. 54(d)(1) (“Unless a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees—should be allowed to the prevailing party.”). Federal courts

may assess only those costs listed in 28 U.S.C. § 1920. See Arlington Cent. Sch. Bd. of Educ. v.

Murphy, 548 U.S. 291, 301 (2006); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437,

441-42 (1987), superseded on other grounds by statute, 42 U.S.C. § 1988. Local Civil Rule 54.1




           Case 7:19-cv-00011-D Document 30 Filed 08/13/20 Page 1 of 3
“further refines the scope of recoverable costs.” Earp v. Novartis Pharmaceuticals Corp., No.

5:11-CV-680-D, 2014 WL 4105678, at *1 (E.D.N.C. Aug. 19, 2014).

       In this case, defendant seeks $677.85 in costs for fees of printed or electronically

recorded transcripts necessarily obtained for use in the case pursuant to § 1920(2), and $103.10

for the costs of making copies necessarily obtained for use in the case pursuant to § 1920(4). The

latter costs are properly supported and allowed in full. The supporting documentation for the

former costs, however, shows charges for deposition exhibit copies and shipping and handling.

This court has construed § 1920(2) and Local Civil Rule 54.1 as not encompassing those

charges. See Dutton v. Wal-Mart Stores East, L.P., No. 4:11-CV-94-BO, 2015 WL 1643025, at

*2 (E.D.N.C. March 13, 2015) (“In construing 28 U.S.C. § 1920 and Local Civil Rule 54.1, this

court has also denied fees for copies of deposition exhibits, read and sign, rough drafts, litigation

support packages, ASCII disks, shipping, handling and expedited processing.”); Nwaebube v.

Employ’t Sec. Comm’n of N.C., No. 5:09-CV-395-F, 2012 WL 3643667, at *1 (E.D.N.C. Aug.

21, 2012) (disallowing costs of exhibit copies); Parrish v. Johnston Comty. Coll. No. 5:09-CV-

22-H, slip. op. at 2-3 (E.D.N.C. Feb. 13, 2012) (observing that “Local Civil Rule 54.1(c)(1)(a)

specifies that taxable costs incident to the taking of depositions normally include only the court

reporter’s fee and the fee for the original transcript of the deposition”). Accordingly, only

transcript costs in the amount of $650.40 are allowed.




                                      2
           Case 7:19-cv-00011-D Document 30 Filed 08/13/20 Page 2 of 3
                                        CONCLUSION

       For the forgoing reasons, the application for costs [DE-29] is GRANTED in part. As the

prevailing party, defendant Cape Fear Academy is awarded (1) $650.40 in costs pursuant to §

1920(2) and (2) $103.10 in costs pursuant to § 1920(4). Total costs in the amount of $753.50 are

taxed against plaintiff Gail Major and shall be included in the judgment.

       SO ORDERED. This the ___
                            13 day of August, 2020

                                                            ______________________________
                                                            Peter A. Moore, Jr.
                                                            Clerk of Court




                                      3
           Case 7:19-cv-00011-D Document 30 Filed 08/13/20 Page 3 of 3
